   Case 4:21-cv-01633 Document 1-1 Filed on 05/18/21 in TXSD Page 1 of 9
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 50933477
                                                                                                         By: Adiliani Solis
                                                                                               Filed: 2/25/2021 4:38 PM




 ROYA REZAINIA                                      §                    IN THE COURT OF
     Plaintiff,                                     §
                                                    §
 V.                                                 §                  JUDICIAL DISTRICT
                                                    §
 REDSTONE GROUP INC and                             §
 KROGER TEXAS LP                                    §
     Defendants                                     §            HARRIS COUNTY, TEXAS


                            PLAINTIFF'S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:
        COMES NOW, Plaintiff, ROYA REZAINIA to file this original petition against

Defendants, REDSTONE GROUP INC. and KROGER TEXAS LP and alleges as follows:


                                   DISCOVERY-CONTROL PLAN

        1.      Plaintiff intends to conduct discovery under Level 2 of Texas Rule of Civil

Procedure 190.3.

                                        CLAIM FOR RELIEF

        2.      Plaintiff seeks monetary relief over $250,000.00 but not more than $1,000,000.00.

                                               PARTIES

        3.      Plaintiff, ROYA REZAINIA, is a resident of Harris County and is authorized to

file suit in this county.

        4.      Defendant, REDSTONE GROUP LLC is a domestic limited liability company

organized under the laws of the state of Texas. It may be served through its registered agent,

Rebecca C. Young`at 109 N. Post Oak Lane, Suite 220, Houston, Texas 77024 or wherever it may

be found.

        ****ISSUANCE OF CITATION IS REQUESTED AT THIS TIME****


                                                I


                                        EXHIBIT A
  Case 4:21-cv-01633 Document 1-1 Filed on 05/18/21 in TXSD Page 2 of 9




        5.        Defendant,—KROGE-RTXA~ITP.—is-a-foroign-lim.i#edpartnership-or-g-aniaed

under the laws of the state of Ohio and conducting business in Texas.. It may be served through

its registered agent Corporation Service Company d/b/a CSC-Lawyers Incorporating Service

Company at 211 E. 7th Street, Suite 620, Austin, Texas 78701 or wherever it may be found.

        ****ISSUANCE OF CITATION IS REQUESTED AT THIS TIME****

                                                   VENUE
        6.        Venue is mandatory in Harris County, Texas because one or more of the

Defendant's principal office is Harris County. See Tex. Civ. Prac. & Rem. Code §15.002(a)(3).

This Court has jurisdiction over this suit and over the Defendants because: (a) the incident and/or

occurrence giving rise to this action, and the conduct, acts, and/or omission of each Defendant

alleged herein, all occurred in the state of Texas; and (b) Defendants were doing business in the

State of Texas.

        7.        Alternatively, Harris County is the most convenient forum because almost all of the

witnesses of the accident are located in Harris County.

                                                MISNOMER

        8.        Plaintiff specifically invokes the right to institute this suit against whatever

person(s), entity and/or entities which or wlio were conducting business and/or representing they

were conducting business using other naines, aliases or conunon names and Plaintiff expressly

invokes his rights under Rules 28 and 71 of the Texas Rules of Civil Procedure to have the true

name of the entity, person(s) and/or party substituted at a later time upon the motion of the any

party or of the Court and/or in the interest of justice. '




                                                   2



                                           EXHIBIT A
   Case 4:21-cv-01633 Document 1-1 Filed on 05/18/21 in TXSD Page 3 of 9




                                                    EAGT-S

        9.      On or about April 15, 2020, Plaintiff was an invitee or in the alternative present for

the mutual benefits of Defendants at the Kroger Store located at 9919 Westheimer Road, Houston,

Texas 77042 ("Store"). While entering the Store to shop, Plaintiff tripped and fell over a dangerous

crack and/or other defect in the concrete walking and working surface at the entry area of the Store.

        10.     As a result of this_hazardous condition, Plaintiff suffered significant and debilitating

personal injuries, for which she continues to seek medical treatment and require assistance.

                                          PREIVIISES LIAEILITY


        11.     At all times mentioned herein, Defendants, at all times material herein was and is

the owner, possessor, manager, maintainer and otherwise in possession of the 9919 Westheimer

Road, Houston, Texas 77042, including the concrete walking and working surface at the entry area

of the Store and was so on April 15, 2020, before, and during these times Defendants had the

requisite right of control, by way of actual, legal and/or retained control, over the Store including

the dangerous crack and/or other defect in the concrete walking and working surface at the entry

area of the Store that resulted in Plaintiff's injury.

        12.     Alternatively, Plaintiff's presence at the Store and engagement with the dangerous

crack and/or other defect in the concrete walking and working surface at the entry area of the Store

was in furtherance of the mutual benefit and business of Defendants.

        13.     The dangerous crack and/or other defect in the concrete walking and working

surface that is located at the entry area of the Store, presents an unreasonable risk of harm, in that

it is a dangerous and defective condition, which constituted a hazardous condition of which

Defendants were aware and should have been aware. Alternatively, Plaintiff alleges that




                                                    3



                                           EXHIBIT A
  Case 4:21-cv-01633 Document 1-1 Filed on 05/18/21 in TXSD Page 4 of 9




Defendants'—e-ontrol-of -the-consr-eatewalkingand-wor-kin-g-sur-face-amounts-to-concurren.t

negligence.

       14.     Paragraphs 9, 10, 11, 12, and 13 are incorporated herein, Defendants had a duty to

use ordinary care to ensure that the Store, including the dangerous crack and/or other defect in the

concrete walking and working surface at the entry area of the Store which severely injured

Plaintiff, did not present a danger to Plaintiff. This duty included the duty to inspect, and the duty

to warn or to cure the dangerous condition or make such safe, which the Defendants failed to do.

       15.     Defendants failed to use ordinary care by:

                   a. Failing to repair the concrete walking and working surface at the entry area

                       of the Store, that was dangerous to Plaintiff;

                   b. By allowing the concrete walking and working surface at the entry area of

                       the Store, to fall into disrepair;

                   c. By allowing the concrete walking and working surface at the entry area of

                       the Store, ,to not be properly maintained in adequate condition so that it did

                       not pose an injury threat to Plaintiff;

                   d. Defendants failed to inspect the concrete walking and working surface at

                       the entry area of the Store, and/or to ensure that its agents, representative

                       and contractors kept the concrete walking and working surface at the entry

                       area of the Store, safe;

                   e. Defendants failed to warn invitees and specifically Plaintiff of the

                       dangerous crack and/or other defect on the concrete walking and working

                       surface at the entry area of the Store, alternatively, any such purported




                                                   4




                                          EXHIBIT A
  Case 4:21-cv-01633 Document 1-1 Filed on 05/18/21 in TXSD Page 5 of 9




                       attemptto--wam,—if-any,—by-Defendants-was-inadequate-as-the-nature-of-and

                       reason(s) the danger wasn't conveyed;

                   f. Defendants negligently maintained the concrete walking and working

                       surface at the entry area of the Store that injured Plaintiff, thereby resulting

                       in Plaintiff being injured;

                  g. Defendants failed to warn Plaintiff of the condition of the concrete walking

                       and working surface at the entry area of the Store;

                  h. Defendants did not barricade or put up signs to warn of the dangerous crack

                       and/or other defect on the concrete walking and working surface at the entry

                       area of the Store; alternatively, any such effort by Defendant to remove the

                       danger and/or to "warn" was inadequate;

                   i. Defendants failed to have and to implement written procedures for

                       operation and interaction with the concrete walking and working surface at

                       the entry of the Store, so as to warn its invitees or to eliminate/reinove any

                       risk from such a condition;

                  j.   Alternatively, negligently hired, supervised, and retained its employees and

                   .   contractors who may have been responsible for maintaining the concrete

                       walking and working surface at the entry of the Store.

       16.     Defendants' acts, omissions and negligence constituted a failure to act as a

reasonably prudent person under the same or similar circumstances and such negligence

proximately caused Plaintiff's injuries and dainages.




                                                     5


                                         EXHIBIT A
   Case 4:21-cv-01633 Document 1-1 Filed on 05/18/21 in TXSD Page 6 of 9




                                       LGLIGE-N-TUNIDURTAKIN0

        17.     Furtlier, Defendants Luidertook, gratuitously or for consideration, to render services to

Plaintiff, wliich Defendants should have recognized as necessary for the protection of Plaintiffs

person or tliings, under the Restatement (Second) of Torts §323.

        18.     Defendants failed to exercise reasonable care to perform this undertaking, by not

properly maintavung its preniises, regularly inspecting its premises and creating and enforcing

policies to regularly inspect and maintain the premises, particularly the concrete walking and

working surface at the entry of the Store which severely injured Plaintiff, thus increasiiig Plaintiff's

risk of harm. Restatement (Second) of Tort §323.

        19.     Further Plaintiff relied upon Defeiidants' undertaking in a manner that exercised

reasonable care, failure of which, resulted in Plaintiff suffering physical harm, under the Restatement

(Second) of Torts §323. See Coloiiial Say. Assoc. v. Taylor, 544 S.W.2d 116, 119 (Tex. 1976).

                                         VICARIOUS LIABILITY

        20.     All Defendants are liable directly, jointly and severally, and/or vicariously as each

Defendant supported, assisted, encouraged, participated in and benefited from the possession of,

control of, owning of or its respective connection to the Store, and/or the presence of Plaintiff—an

invitee- there, and are liable vicariously as a result. Alternatively, each and all Defendants are liable

jointly and severally, due to ratification, and/or due to the violation of a non-delegable duty, and/or

by ostensible agency/apparent authority, and/or due to the acts, omissions, conduct of their vice

principal(s), and/or due to the doctrine or respondent superior.

        21.     Nothing Plaintiff did or failed to do was a proximate or contributing cause of the

horrific accident made the basis of this suit; any reliance of Plaintiff upon Defendants or their agents

and employees was justified and reasonable.


                                                   !.I


                                           EXHIBIT A
   Case 4:21-cv-01633 Document 1-1 Filed on 05/18/21 in TXSD Page 7 of 9




        22.     A1Lcoxd}tions pr~sedgnt to~'~ai~~ti~s~aus~ o asti^r
                                                                 o~hawoegi~perfe~ ~d o~hav~

occurred.

                                            GROSS NEGLIGENCE

        23.     Alternatively, the acts and/or omissions by Defendants outlines in this Petition

constitutes gross negligence as that term is define in §41.001(11) TEXAS CIVIL PRACTICE &

REMEDIES CODE. Each of these acts and/or omissions, whether taken singularly or in any

combination, constitutes gross negligence which proximately caused the incident and/or occurrence

and injuries and other losses as specifically set forth herein, all of which Plaintiff suffered and which

Plaintiff will continue to suffer in the futare, if not for the remainder of her natural life.

        24.     Alternatively, paragraphs 9-23 are incorporated herein for reference. Given the nature

and extent that Defendants allowed the concrete walking and working surface at the entry of the

Store to become and to remain in an unreasonably dangerous condition vis-a-vis its invitees, in the

Store and accessible to invitees, and with knowledge of the foreseeable and likely injury to invitees,

workers, employees or guests, Defendants' negligence amounted to recklessness and indifference to

the rights and safety of the Plaintiff and the public. Defendants' acts or omissions are therefore not

bnly negligence but grossly negligent as that term is defined in §41.001(I1) of the TEXAS CIVIL

PRAC.TICE & REMEDIES-CODE and by Texas common law. When viewed objectively from the

standpoint of Defendants, their conduct involves an extreme degree of risk, considering the

probability and magnitude of potential harm to others, including the Plaintiff:                  Furthermore,

Defendants were actually and subjectively aware of the risk to the other involved given the long period

of time they were aware of the dangerous risk posed by the dangerous crack and/or other defect in

the concrete walking and working surface at the entry of the Store, but proceeded with conscious

indifference for the rights, safety and welfare of others. Defendants conduct is objectively wrong and



                                                     7



                                             EXHIBIT A
  Case 4:21-cv-01633 Document 1-1 Filed on 05/18/21 in TXSD Page 8 of 9




'nvolves-a-high-degree-ofculpablE-conduct.—Sucli-gross-negligence-was-an-actual-and-a-proximate

cause of the incident and the resulting injuries and damages suffered by Plaintiff.



          25.   Defendants proximately caused injury to Plaintiffs which resulted in the following

damages:

                   a. Physical pain and suffering, from April 15, 2020, to the future,

                   b. Mental anguish, from April 15, 2020, to the future,

                   c. Physical disfigurement, from April 15, 2020, to the future,

                   d. Physical.impairment, from April 15, 2020, to the future,

                   e. Diminished capacity to enjoy life and society, from April 15, 2020, to the

                       future,

                   f. Lost wages and loss of earning capacity froin April 15, 2020, which will in

                       all likelihood persist for the rest of her life; and

                   g. Reasonable and necessary medical expenses, from April 15, 2020, to the

                       future.


                                         REQUIRED DISCLOSURE


          26.           Pursuant to Texas Rule of Civil Procedure 194(a), each Defendant is

required to disclose, within thirty (30) days of the filing of the first answer, the information or

material described in Rule 194.2(b)1-12. Any Defendant that is served or otherwise joined after

the filing of the first answer must make their initial disclosures within thirty (30) days after being

served.




                                                   8


                                          EXHIBIT A
   Case 4:21-cv-01633 Document 1-1 Filed on 05/18/21 in TXSD Page 9 of 9




       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully pray that Defendants

be cited to appear and answer herein, and that upon final hearing of the cause, judgment be entered

for the Plaintiff against Defendants for damages in an amount within the jurisdictional limits of

the court, together with pre judgment interest at the maximum rate allowed by law post judgment

interest at the legal rate, costs of court, and such other and further relief to which the Plaintiff may

be entitled at law or in equity.


                                                       Respectfully submitted,

                                                       RAMJI LAW GROUP




                                                              y
                                                       Chelsea Murfree
                                                       Texas Bar No. 24107873
                                                       Adam Ramji
                                                       Texas Bar No. 24045209
                                                       9816 Katy Freeway
                                                       Houston, Texas 77055
                                                       Telephone: (713) 888-8888
                                                       Facsimile: (866) 672-3372
                                                       E-service only: servicegramjilaw.com
                                                       ATTORNEYS FOR PLAINTIFF




                                                   9


                                           EXHIBIT A
